Order entered February 18, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01050-CR

                                AARON HELLNER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-63629-J

                                            ORDER
       The Court REINSTATES the appeal.

       On January 8, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On January 17, 2014, we received a letter from the trial

court stating the record had been transmitted via the portal on November 14, 2013. Upon

investigation, the Court determined that the record did not fully transmit and notified the court

reporter of the problem. The Court has now received the reporter’s record.

       Appellant’s brief is due within thirty days of the date of this order.



                                                       /s/    DAVID EVANS
                                                              JUSTICE